Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 15 through page 7, line 3, filed 15 January 2021, with respect to claims 1, and 4-11 have been fully considered and are persuasive.  The rejection of Claims 1 and 4-11 under 35 U.S.C. 103 as being unpatentable over KR 101451567 (KR ‘567) in view of KR 2013106074 (hereafter KR ‘074) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 15 January 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claims 1 and 4-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ Amendment.  

Claim Objections
4.	The objection of Claim 9 because of the following informalities has been withdrawn in view of Applicants’ Amendment. 

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1 and 4-11 under 35 U.S.C. 103 as being unpatentable over KR 101451567 (KR ‘567) in view of KR 2013106074 (hereafter KR ‘074) has been withdrawn in view of Applicants’ Amendment.

Allowable Subject Matter
6.	Claims 1 and 4-11 are allowable over the prior art references of record. 

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
As per Applicants’ argument, neither KR ‘567 nor KR '074, taken alone or in combination, fails to disclose “…wherein the fine porous structures have a porosity of 50% to 90%, a pore size of 0.01 pm to 10 pm and an air permeability of 0.31607 to 7 sec/100cc·air...” as recited in claim 1. Accordingly, Applicant respectfully submits that claim 1 is not obvious in view of the references, and thus claim 1 is allowable. Claims 4-8 depend from claim 1, and are allowable for at least this reason.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729